   Case 1:21-cv-01007-CBK Document 5 Filed 04/07/21 Page 1 of 2 PageID #: 26


                                                                           APR 0 7 2021
                          UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                   NORTHERN DIVISION


FRANKLIN SANDOVAL NELSON,
                                                           1:21-CV-01007-CBK
                      Plaintiff,

        vs.


 nU CROYMANS,Chief of Police, City of
 Sisseton, in his official and individual                         ORDER
capacities; CITY OF SISSETON, A
Municipal corporation in the official and
individual capacities; KERRY M.
CAMERON,former Roberts County State's
Attorney, in his official and individual
capacities; TIM ZEMPEL,Roberts County
 Commissioner,in his official and individual
capacities; ROBERTS COUNTY,in the
official and individual capacities;
TIMOTHY J. CUMMINGS,Officer of the
Court, in his official and individual
capacities; ROBIN WEINKAUF,a/k/a/
Anger Skidmore (Prosecutrix) in her official
and individual capacities; BRENT FLUKE,
 Warden, Mike Durfee State Prison, in his
 official and individual capacities; DARIN
YOUNG,Warden, South Dakota State
Prison, in his official and individual
capacities; and ROBERT W.DOOLEY,
former Warden, Mike Durfee State Prison, in
his official and individual capacities;
                      Defendants.


       Plaintiff, a former prisoner, filed a complaint under 42 U.S.C. § 1983 claiming
defendants, acting under color of state law, violated his common law and constitutional
rights, subjected him to malicious prosecution and unlawful incarceration from 2014 to
2019, were deliberately indifferent, and engaged in gross negligence in connection with
  Case 1:21-cv-01007-CBK Document 5 Filed 04/07/21 Page 2 of 2 PageID #: 27



an overturned conviction. He filed an application to proceed without the prepayment of
the filing fee. Plaintiff has made the requisite showing under 28 U.S.C. § 1915.
       Now,therefore,

       IT IS ORDERED:

       1. Plaintiffs applications, Docs. 2 and 4, to proceed without the prepayment of
the filing fee are granted.
       2. The Clerk of Court shall provide plaintiff a separate summons and USM-285
form for each defendant. Plaintiff shall compete and return to the Clerk of Court a
separate summons and USM-285 form for each defendant. Upon receipt of the
completed summons and USM-285 forms, the Clerk of Court will issue the summonses.
       3. The United States Marshals Service shall serve a copy of the summons and
complaint upon the individual defendants pursuant to SDCL 15-6-4(d)(8), upon Roberts
County and the City of Sisseton and pursuant to SDCL 15-6-4(d)((i) and (ii),
respectively, and upon the South Dakota Attorney General. All costs of service shall be
advanced by the United States.
       4. In the event plaintiff makes a recovery under the complaint, plaintiff shall
reimburse the government for any filing and service fees that have been advanced.
       5. If the plaintiff fails to submit the USM-285 forms as directed, this matter will
be dismissed for failure to prosecute.
       DATED this                of April, 2021.
                                          BY THE COURT:




                                          CHARLES B. KORNMANN
                                           United States District Judge
